EXHIBIT 99.1 AVALON RARE METALS INC. (the “Issuer”) REPORT OF VOTING RESULTS For Each Matter Submitted to a Vote at the Annual and Special Meeting of Shareholders of Common Shares of the Issuer held on January 27, 2011 National Instrument 51-102 – Continuous Disclosure Obligations Section 11.3 Matters Voted Upon Outcome of Vote Percentage of Votes Case Elect the following nominees as directors of the Issuer for the ensuing year: Donald S. Bubar Elected In Favour:99.61% Withheld: 0.39% David Connelly Elected In Favour:99.28% Withheld: 0.72% Alan Ferry Elected In Favour:99.14% Withheld: 0.86% Phil Fontaine Elected In Favour:99.15% Withheld: 0.85% Brian D. MacEachen Elected In Favour:99.20% Withheld: 0.80% Peter McCarter Elected In Favour:99.28% Withheld: 0.72% Hari Panday Elected In Favour:99.11% Withheld: 0.89% Appoint McCarney Greenwood LLP Chartered Accountants as Auditor of the Issuer Carried In Favour:99.49% Withheld: 0.51% Approval of Unallocated Options Under the Issuer’s Stock Option Plan Carried In Favour:75.95% Against:24.05% Approval of Continuance to be Governed by the Canada Business Corporations Act Carried In Favour:95.37% Against: 4.63% AVALON RARE METALS INC. By:“Charlotte May” Corporate Secretary
